Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF MAY 9, 2014

AMONG

RPM FUNDING CORPORATION, AS SELLER,

RPM INTERNATIONAL INC., AS SERVICER,

PNC BANK, NATIONAL ASSOCIATION

FIFTH THIRD BANK

AND

PNC BANK, NATIONAL ASSOCIATION, INDIVIDUALLY, AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page

ARTICLE I. PURCHASE ARRANGEMENTS

   2

Section 1.1

  Purchase Facility    2

Section 1.2

  Increases    2

Section 1.3

  Decreases    3

Section 1.4

  Payment Requirements    3

ARTICLE II. PAYMENTS AND COLLECTIONS

   3

Section 2.1

  Payments    3

Section 2.2

  Collections Prior to Amortization    4

Section 2.3

  Collections Following Amortization    4

Section 2.4

  Application of Collections    5

Section 2.5

  Payment Rescission    5

Section 2.6

  Maximum Purchaser Interests    6

Section 2.7

  Clean Up Call    6

ARTICLE III. [RESERVED]

   6

ARTICLE IV. PURCHASER FUNDING

   6

Section 4.1

  Purchaser Funding    6

Section 4.2

  Yield Payments    6

Section 4.3

  Selection and Continuation of Tranche Periods    6

Section 4.4

  Discount Rates    7

Section 4.5

  Suspension of the LIBO Rate or LMIR    7

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   7

Section 5.1

  Representations and Warranties of Seller    7

ARTICLE VI. CONDITIONS OF PURCHASES

   12

Section 6.1

  Conditions Precedent to Initial Incremental Purchase    12

Section 6.2

  Conditions Precedent to All Purchases and Reinvestments    12

ARTICLE VII. COVENANTS

   13

Section 7.1

  Affirmative Covenants of the Seller Parties    13

Section 7.2

  Negative Covenants of the Seller Parties    20

ARTICLE VIII. ADMINISTRATION AND COLLECTION

   22

Section 8.1

  Designation of Servicer    22

Section 8.2

  Duties of Servicer    23

Section 8.3

  Collection Notices    25

Section 8.4

  Responsibilities of Seller    25

Section 8.5

  Reports    25

Section 8.6

  Servicing Fees    25

ARTICLE IX. AMORTIZATION EVENTS

   26

Section 9.1

  Amortization Events    26

Section 9.2

  Remedies    28

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE X. INDEMNIFICATION

   29

Section 10.1

  Indemnities by the Seller    29

Section 10.2

  Indemnities by the Servicer    31

Section 10.3

  Increased Cost and Reduced Return    33

Section 10.4

  Other Costs and Expenses    33

ARTICLE XI. THE ADMINISTRATIVE AGENT

   34

Section 11.1

  Appointment    34

Section 11.2

  Delegation of Duties    34

Section 11.3

  Exculpatory Provisions    34

Section 11.4

  Reliance by the Administrative Agent and the Purchasers    35

Section 11.5

  Notice of Amortization Events    35

Section 11.6

  Non-Reliance on the Administrative Agent and Other Purchasers    35

Section 11.7

  Indemnification of Administrative Agent    36

Section 11.8

  Administrative Agent in its Individual Capacity    36

Section 11.9

  Successor Administrative Agent    37

Section 11.10

  [RESERVED]    37

Section 11.11

  UCC Filings    37

ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS

   37

Section 12.1

  Assignments    37

Section 12.2

  Participations    38

ARTICLE XIII. [RESERVED]

   38

ARTICLE XIV. MISCELLANEOUS

   38

Section 14.1

  Waivers and Amendments    38

Section 14.2

  Notices    39

Section 14.3

  Ratable Payments    39

Section 14.4

  Protection of Purchaser Interests    39

Section 14.5

  Confidentiality    40

Section 14.6

  [RESERVED]    40

Section 14.7

  Limitation of Liability    41

Section 14.8

  CHOICE OF LAW    41

Section 14.9

  CONSENT TO JURISDICTION    41

Section 14.10

  WAIVER OF JURY TRIAL    41

Section 14.11

  Integration; Binding Effect; Survival of Terms    42

Section 14.12

  Counterparts; Severability; Section References    42

Section 14.13

  Characterization    42

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of May 9,
2014, is among:

(a) RPM Funding Corporation, a Delaware corporation (“Seller”),

(b) RPM International Inc., a Delaware corporation (“RPM-Delaware”), as initial
Servicer,

(c) Fifth Third Bank (“Fifth Third”) and PNC Bank, National Association (“PNC”
and each of Fifth Third and PNC, a “Purchaser” and, collectively, the
“Purchasers”), and

(d) PNC, in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

The Seller, RPM-Delaware, Fifth Third and Wells Fargo Bank, National Association
(successor to Wachovia Bank, National Association) (“Wells Fargo”) entered into
that certain Receivables Purchase Agreement, dated as of April 7, 2009 (as
amended, supplemented or otherwise modified, the “Existing RPA”). Immediately
prior to the effectiveness of this Agreement, Wells Fargo and the parties hereto
entered into an Assignment and Assumption Agreement, pursuant to which, among
other things, PNC became the Administrative Agent and a Purchaser under the
Existing RPA, and Wells Fargo ceased to be a party to the Existing RPA. The
parties hereto desire to amend and restate the Existing RPA in its entirety.

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

Each Purchaser shall purchase its Percentage of each Purchaser Interest from
Seller from time to time.

PNC has been requested and is willing to act as Administrative Agent on behalf
of the Purchasers in accordance with the terms hereof.

AGREEMENT

Now therefore, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that the Existing RPA is hereby amended and restated
in its entirety to read as follows:



--------------------------------------------------------------------------------

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, sell
Purchaser Interests to the Purchasers by delivering (or causing Servicer to
deliver, on Seller’s behalf) a Purchase Notice to each Purchaser in accordance
with Section 1.2. Upon receipt of a Purchase Notice,

(i) PNC agrees to purchase its Percentage of such Purchaser Interest, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate Capital of PNC at any one time outstanding exceed the lesser of
(A) the amount of PNC’s Commitment hereunder, and (B) PNC’s Percentage of the
difference between the Adjusted Net Receivables Balance and the Aggregate
Reserves; and

(ii) Fifth Third agrees to purchase its Percentage of such Purchaser Interest,
on the terms and subject to the conditions hereof, provided that at no time may
the aggregate Capital of Fifth Third at any one time outstanding exceed the
lesser of (A) the amount of Fifth Third’s Commitment hereunder, and (B) Fifth
Third’s Percentage of the difference between the Adjusted Net Receivables
Balance and the Aggregate Reserves.

In no event shall the Aggregate Capital outstanding hereunder exceed the lesser
of (1) the Purchase Limit and (2) the difference between the Adjusted Net
Receivables Balance and the Aggregate Reserves. Each Purchaser’s Commitments to
Seller under this Agreement shall terminate on the Facility Termination Date.

(b) Seller may, upon at least 10 Business Days’ notice to the Administrative
Agent and each Purchaser, terminate in whole or reduce in part, ratably between
PNC and Fifth Third in accordance with their respective Percentages, the unused
portion of the Purchase Limit; provided that each partial reduction of the
Purchase Limit shall be in an aggregate amount equal to $10,000,000 or a larger
integral multiple of $1,000,000.

Section 1.2 Increases. Seller (or Servicer, on Seller’s behalf) shall provide
each Purchaser with notice of each Incremental Purchase by 12:00 p.m. New York
City time on the date of each such Incremental Purchase in a form set forth as
Exhibit II hereto (a “Purchase Notice”). Each Purchase Notice shall be subject
to Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall be at least $3,000,000
or a larger integral multiple of $100,000) and date of purchase and the
requested Discount Rate and Tranche Period. In the event that any Purchase
Notice is delivered later than 12:00 p.m. New York City time on the date of such
Incremental Purchase, the Purchasers shall make such Incremental Purchase on a
best-efforts basis only. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Purchaser, shall deposit to the Facility Account, in immediately available
funds, no later than 2:00 p.m. (New York time), an amount equal to its
Percentage of the Purchase Price of the Purchaser Interest then being purchased.

 

2



--------------------------------------------------------------------------------

Section 1.3 Decreases. Seller (or Servicer, on Seller’s behalf) shall provide
each Purchaser with prior written notice no later than 12:00 noon (New York
time) on the proposed effective date (each, a “Reduction Notice”) of any
proposed reduction of Aggregate Capital. Such Reduction Notice shall designate
(i) the date upon which any such reduction of Aggregate Capital shall occur
(which date shall be a Business Day), (ii) the amount of Aggregate Capital to be
reduced (the “Aggregate Reduction”) and (iii) each Purchaser’s Percentage of
such Aggregate Reduction, which shall be applied ratably to the Purchaser
Interests of each Purchaser in accordance with the amount of Capital (if any)
owing to such Purchaser. Only one (1) Reduction Notice shall be outstanding at
any time.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (New York time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to Fifth Third, they shall
be paid to the Fifth Third Account. If such amounts are payable to the
Administrative Agent or to PNC, they shall be paid to the PNC Account. All
computations of Yield, per annum fees hereunder and per annum fees under the Fee
Letter shall be made on the basis of a year of 360 days for the actual number of
days elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller (or Servicer, on Seller’s behalf) shall immediately remit
to each of the Purchasers when due, for the account of such Purchaser, on a full
recourse basis, all of the following (collectively, the “Obligations”):

(i) such fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the Administrative Agent and the Purchasers),

(ii) all amounts payable as Yield,

(iii) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof),

(iv) all amounts required pursuant to Section 2.6,

(v) all amounts payable pursuant to Article X, if any,

 

3



--------------------------------------------------------------------------------

(vi) all Servicer costs and expenses, including the Servicing Fee, in connection
with servicing, administering and collecting the Receivables,

(vii) all Broken Funding Costs, and

(viii) all Default Fees.

If Seller fails to pay any of the Obligations when due, Seller agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller (or Servicer, on
Seller’s behalf) shall immediately pay such Collections or Deemed Collections to
the Servicer for application in accordance with the terms and conditions hereof
and, at all times prior to such payment, such Collections or Deemed Collections
shall be held in trust by Seller for the exclusive benefit of the Purchasers and
the Administrative Agent.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If on any Business Day prior to the Amortization Date, any Collections are
received by the Servicer after payment of any Obligations that are then due and
owing, Seller hereby requests and the Purchasers hereby agree to make,
simultaneously with such receipt, a reinvestment (each, a “Reinvestment”) with
that portion of the balance of each and every Collection received by the
Servicer that is part of any Purchaser Interest, such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt. On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
the Fifth Third Account and the PNC Account each Purchaser’s respective
Percentage of the amounts set aside during the preceding Settlement Period that
have not been subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) to reduce the Obligations. Once
such Obligations shall be reduced to zero, any additional Collections received
by the Servicer (i) if applicable, shall be remitted to the Fifth Third Account
and the PNC Account no later than 12:00 noon (New York time) to the extent
required to fund the Purchasers’ respective Percentages of any Aggregate
Reduction on such Settlement Date and (ii) any balance remaining thereafter
shall be remitted from the Servicer to Seller on such Settlement Date.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holders of each Purchaser Interest, all Collections received on such day and an
additional amount of the Seller’s funds for the payment of any accrued and
unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1. On and after the Amortization Date, the Servicer
shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) the Administrative Agent or any Purchaser (i) remit
to the Fifth Third Account and the PNC Account the Purchasers’ respective
Percentages of the amounts set aside pursuant to the preceding sentence, and
(ii) apply such amounts to reduce the applicable Purchasers’ Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

 

4



--------------------------------------------------------------------------------

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonably and properly documented
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if RPM-Delaware or one
of its Affiliates is not then acting as the Servicer,

second, to the reimbursement of the Administrative Agent’s costs of collection
and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter and Yield,

fourth, for the ratable payment of all other unpaid Obligations, provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when RPM-Delaware or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations,

fifth, unless the Amortization Date has occurred or a Reduction Notice has been
delivered, to the making of a Reinvestment,

sixth, to the ratable reduction of the Aggregate Capital, and

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Administrative Agent and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Purchaser or the Administrative Agent the full amount thereof, plus the Default
Fee from the date of any such rescission, return or refunding.

 

5



--------------------------------------------------------------------------------

Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100% or the
Aggregate Capital of the Purchasers exceeds the Purchase Limit, Seller shall pay
to each of the Purchasers within one (1) Business Day its respective Percentage
of an amount to be applied to reduce its aggregate Capital outstanding, such
that after giving effect to such payment, the aggregate of the Purchaser
Interests equals or is less than 100% and the Aggregate Capital of the
Purchasers equals or is less than the Purchase Limit.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right on any Business Day (after providing
written notice to the Administrative Agent and the Purchasers no later than
12:00 noon (New York time) on the proposed effective date), at any time
following the reduction of the Aggregate Capital to a level that is less than
20.0% of the original Purchase Limit, to repurchase from the Purchasers all, but
not less than all, of the then outstanding Purchaser Interests. The purchase
price in respect thereof shall be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against any Purchaser except for a representation
and warranty that the reconveyance to Seller is being made free and clear of any
Adverse Claim created by the applicable Purchaser.

ARTICLE III.

[RESERVED]

ARTICLE IV.

PURCHASER FUNDING

Section 4.1 Purchaser Funding. Each Purchaser Interest shall accrue Yield for
each day during its Tranche Period at either the LIBO Rate, LMIR or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives notice to the applicable Purchaser of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest shall be LMIR. Each Purchaser Interest acquired by a Purchaser shall be
deemed to have a new Tranche Period commencing on the date of any such purchase.

Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest,
Seller shall pay to the applicable Purchaser an aggregate amount equal to the
accrued and unpaid Yield for the entire Tranche Period of each such Purchaser
Interest in accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

(a) Seller (or Servicer, on Seller’s behalf) shall from time to time request
Tranche Periods for the Purchaser Interests of each Purchaser, provided that if
at any time such Purchaser shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that at least one Tranche Period shall end on a
Settlement Date.

(b) Seller, Servicer (on Seller’s behalf) or the applicable Purchaser, upon
notice to and consent by the other received by 12:00 noon (New York time) on the
last Business Day of a Tranche Period (the “Terminating Tranche”) for any
Purchaser

 

6



--------------------------------------------------------------------------------

Interest, may, effective on the last day of the Terminating Tranche: (i) divide
any such Purchaser Interest into multiple Purchaser Interests, (ii) combine any
such Purchaser Interest with one or more other Purchaser Interests that have a
Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Purchaser Interest with a new Purchaser Interest to be
purchased on the day such Terminating Tranche ends.

Section 4.4 Discount Rates. Seller may select LMIR, the LIBO Rate, or the
Alternate Base Rate for each Purchaser Interest of any Purchaser. Seller shall
by 12:00 noon (New York time) on the last Business Days of any Terminating
Tranche, give the applicable Purchaser irrevocable notice of the new Discount
Rate for the Purchaser Interest associated with such Terminating Tranche. Until
Seller gives notice to the applicable Purchaser of another Discount Rate, the
initial Discount Rate for any Purchaser Interest purchased by any Purchaser
shall be LMIR.

Section 4.5 Suspension of the LIBO Rate or LMIR

(a) If any Purchaser determines that funding its Purchaser Interests at a LIBO
Rate or LMIR would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or that (i) deposits of a type and maturity appropriate to match fund its
Purchaser Interests at such LIBO Rate or LMIR are not available or (ii) such
LIBO Rate or LMIR does not accurately reflect the cost of acquiring or
maintaining a Purchaser Interest at such LIBO Rate or LMIR, then such Purchaser
shall suspend the availability of such LIBO Rate or LMIR, as the case may be,
and require Seller to select the Alternate Base Rate for any of its Purchaser
Interests accruing Yield at such LIBO Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Administrative Agent and the Purchasers, as to itself, as of
the date hereof and as of the date of each Incremental Purchase and the date of
each Reinvestment that:

(a) Existence and Power. Seller is duly organized, validly existing and in good
standing under the laws of its state of organization. Seller is duly qualified
to do business and is in good standing as a foreign corporation, and has and
holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and the use of the proceeds of purchases made hereunder, are
within its corporate powers and authority and have been duly authorized by all
necessary corporate action on its part. This Agreement and each other
Transaction Document to which Seller Party is a party has been duly executed and
delivered by Seller.

 

7



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.

(e) Actions, Suits. Seller represents and warrants that (i) there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened, against or affecting Seller, or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
Seller is a party constitute the legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. Seller represents and warrants that all information
heretofore furnished by Seller or by any Responsible Officer of an Originator to
the Administrative Agent or any of the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any such Responsible Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading. Servicer represents and warrants that each Receivables Report
completed and compiled by it accurately aggregates the information received by
it from the Originators and correctly computes the ratios and concentrations set
forth therein based upon such aggregates.

 

8



--------------------------------------------------------------------------------

(h) Use of Proceeds. Seller represents and warrants that it will not use the
proceeds of any purchase hereunder (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(i) Good Title. Seller represents and warrants that immediately prior to each
purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. Seller represents
and warrants that there have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership or security
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. Seller represents and warrants that this Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Administrative
Agent for the benefit of the relevant Purchaser or Purchasers (and the
Administrative Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents. Seller
represents and warrants that there have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Purchasers have been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.

(l) Collections. Each of the Seller Parties represents and warrants that the
conditions and requirements set forth in Section 7.1(j) and Section 8.2 have at
all times been satisfied and duly performed. Seller represents and warrants that
the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of Seller at each Collection Bank and the
post office box number of each Lock-

 

9



--------------------------------------------------------------------------------

Box, are listed on Exhibit IV. Seller represents and warrants that Seller has
not granted any Person, other than the Administrative Agent as contemplated by
this Agreement, dominion and control of any Lock-Box or Collection Account, or
the right to take dominion and control of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.
Notwithstanding the foregoing, Seller confirms that it has granted the Servicer
a right of access to the Lock-Boxes and Collection Accounts to the extent
permitted in the Collection Account Agreements.

(m) Material Adverse Effect. Seller represents and warrants that since
February 28, 2014, no event has occurred that would have a Material Adverse
Effect.

(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. Seller represents and warrants that RPM-Delaware and
the Originators, collectively, own, directly or indirectly, 100% of the issued
and outstanding capital stock of all classes of Seller, free and clear of any
Adverse Claim. Seller represents and warrants that such capital stock is validly
issued, fully paid and nonassessable, and that there are no options, warrants or
other rights to acquire securities of Seller.

(p) Not an Investment Company. Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Seller has complied in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Administrative Agent and the Purchasers have been notified in accordance with
Section 4.1(a)(vii) of the Receivables Sale Agreement.

(s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer

 

10



--------------------------------------------------------------------------------

was not made for or on account of an antecedent debt. No transfer by any
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Seller represents and warrants that each
Contract with respect to each Eligible Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Eligible Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Seller represents and warrants that each Receivable
included in the Net Receivables Balance as an Eligible Receivable was an
Eligible Receivable on the date so included.

(v) Net Receivables Balance. Seller represents and warrants that Seller has
determined that, immediately after giving effect to each Incremental Purchase
and Reinvestment hereunder, the Adjusted Net Receivables Balance is at least
equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate Reserves.

(w) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.

(x) Anti-Terrorism Law Compliance. None of the Seller Parties is subject to or
in violation of any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA PATRIOT Act) that prohibits or limits the
conduct of business with or the receiving of funds, goods or services to or for
the benefit of certain Persons specified therein or that prohibits or limits any
Purchaser from making any Incremental Purchase or from otherwise conducting
business with any of the Seller Parties.

(y) No Sanctions. The Seller is not a Sanctioned Person. No Obligor was a
Sanctioned Person at the time of origination of any Receivable owing by such
Obligor. The Seller and its Affiliates: (i) have less than 10% of their assets
in Sanctioned Countries; and (ii) derive less than 10% of their operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. The Seller does not engage in activities related to Sanctioned
Countries except for such activities as are (A) specifically or generally
licensed by OFAC, or (B) otherwise in compliance with OFAC’s sanctions
regulations.

 

11



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Administrative Agent shall have received
on or before the date of such purchase those documents listed on Schedule B, and
(b) the Administrative Agent and each of the Purchasers shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the applicable Fee Letter.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment the Servicer shall have delivered to the Purchasers on or prior to
the date of such purchase, in form and substance satisfactory to each of the
Purchasers, all Receivables Reports as and when due under Section 8.5; (b) the
Facility Termination Date shall not have occurred; (c) the Administrative Agent
and the Purchasers shall have received such other approvals, opinions or
documents as it may reasonably request and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date; provided, however, that so long as the
RPM-Delaware Credit Agreement does not require the bring down as of each
borrowing date of the absence of material adverse change representation
thereunder, the representation contained in Section 5.1(m) of this Agreement
need only be true as of the date of the initial Purchase hereunder;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent or any Purchaser, occur automatically on
each day that the Servicer shall receive any Collections without the requirement
that any further action be taken on the part of any Person and notwithstanding
the failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of each Purchaser, which right may be exercised at any time on demand of
such Purchaser, to rescind the related purchase and direct Seller to pay to such
Purchaser its Percentages of the Collection prior to the Amortization Date that
shall have been applied to the affected Reinvestment.

 

12



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Purchaser:

(i) Annual Reporting. As soon as available and in any event within 90 days after
the end of each fiscal year of RPM-Delaware, (A) the audited annual financial
statements of RPM-Delaware required to be delivered under Section 4.1(a)(i) of
the Receivables Sale Agreement, together with (B) comparable unaudited annual
financial statements of Seller.

(ii) Quarterly Reporting. As soon as available and in any event within 45 days
after the end of each fiscal quarter of RPM-Delaware, (A) the quarterly
financial statements of RPM-Delaware required to be delivered under
Section 4.1(a)(ii) of the Receivables Sale Agreement, together with
(B) comparable unaudited quarterly financial statements of Seller.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the applicable Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be; provided, however, that no such compliance certificate shall be
required at any time when the Servicer Rating Condition is satisfied, and
Schedule I of the form of certificate attached as Exhibit V may be adjusted by
the Seller and the Servicer from time to time in order to reflect any changes
made to the EBITDA to Interest Expense ratio set forth in Section 9.1(o) in
accordance with such Section.

(iv) Monthly Report. At any time that (i) the Servicer Rating Condition is not
satisfied or (ii) the Administrative Agent has determined, in its reasonable
discretion, that there has been material deterioration in the performance of the
Receivables, upon the request of the Administrative Agent or any Purchaser, for
as long as RPM-Delaware is the Servicer, the unaudited financial reports of the
Servicer for the calendar month most recently ended.

(v) [Reserved].

(vi) [Reserved].

(vii) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator, the
Performance Guarantor or any Collection Bank, copies of the same.

 

13



--------------------------------------------------------------------------------

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition, operations, prospects or business of such Seller Party as the
Administrative Agent or any Purchaser may from time to time reasonably request
in order to protect the interests of the Administrative Agent and the Purchasers
under or as contemplated by this Agreement.

Information required to be delivered pursuant to this Section 7.1(a) shall be
deemed to have been delivered if such information shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov.

(b) Notices. Such Seller Party will notify the Administrative Agent and each
Purchaser in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $75,000,000 after deducting (a) the amount with respect
to which the Servicer or any such Subsidiary is insured and with respect to
which the insurer has acknowledged responsibility, and (b) the amount for which
the Servicer or any such Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to the Administrative Agent and each
Purchaser, and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against the Servicer which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
(B) the entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement relating to a line of credit or
Indebtedness in excess of $5 million in aggregate principal amount pursuant to
which any Originator is a debtor or an obligor.

(v) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

 

14



--------------------------------------------------------------------------------

(vi) Downgrade of Performance Guarantor. Any downgrade in the rating of any
Indebtedness of Performance Guarantor by S&P, or by Moody’s setting forth the
Indebtedness affected and the nature of such change.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Administrative Agent and each
Purchaser from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Purchasers may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Administrative Agent or any Purchaser upon reasonable notice
and at the sole cost of such Seller Party, permit the Administrative Agent and
each of the Purchasers, or their respective agents or representatives (and shall
cause each Originator to permit the Administrative Agent and each of the
Purchasers or their respective agents or representatives): (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters (each of
the foregoing examinations and visits, a “Review”); provided, however, that,
except in connection with an Extension Request, so long as no Amortization Event
or Potential Amortization Event has occurred, the Seller Parties shall only be
responsible for the costs and expenses of two (2) Reviews in any one calendar
year.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Administrative Agent and each
Purchaser notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

 

15



--------------------------------------------------------------------------------

(ii) Servicer will (and will cause each Originator to) (A) on or prior to the
date hereof, mark its master data processing records and other books and records
relating to the Purchaser Interests with a legend, acceptable to the
Administrative Agent and each Purchaser, describing the Purchaser Interests and
(B) upon the request of the Administrative Agent or any of the Purchasers
following the occurrence of an Amortization Event, deliver to the Administrative
Agent all invoices included in the Contracts (including, without limitation, all
multiple originals of any such invoice) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Servicer will
(and will cause each Originator to) timely and fully (i) perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Contracts related to the Receivables, and
(ii) comply in all material respects with the Credit and Collection Policy in
regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Seller will, and will require each of the Originators to, perform
each of their respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivables Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Administrative Agent and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement as the Administrative Agent and any
Purchaser may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
In addition, Seller will vigorously enforce the rights and remedies accorded to
Seller under the Performance Undertaking.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as the Administrative Agent
and any Purchaser may reasonably request), and (ii) establish and maintain, in
favor of the Administrative Agent, for the benefit of the Purchasers, a valid
and perfected first priority undivided percentage ownership interest (and/or a
valid and perfected first priority security interest) in all Receivables,
Related Security and Collections to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse

 

16



--------------------------------------------------------------------------------

Claims in favor of the Administrative Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent or any Purchaser may reasonably request).

(i) Purchasers’ Reliance. Seller acknowledges that the Administrative Agent and
the Purchasers are entering into the transactions contemplated by this Agreement
in reliance upon Seller’s identity as a legal entity that is separate from the
Norwegian Company, each of the Originators, the Performance Guarantor and their
respective other Affiliates (collectively, the “RPM Group”). Therefore, from and
after the date of execution and delivery of this Agreement, Seller shall take
all reasonable steps, including, without limitation, all steps that the
Administrative Agent or any Purchaser may from time to time reasonably request,
to maintain Seller’s identity as a separate legal entity and to make it manifest
to third parties that Seller is an entity with assets and liabilities distinct
from those of the members of the RPM Group thereof and not just a division
thereof. Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any member of the RPM Group (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of a member of the RPM Group, allocate the
compensation of such employee, consultant or agent between Seller and the
members of the RPM Group on a basis that reflects the services rendered to
Seller and the RPM Group;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of a member of the RPM Group, Seller
shall lease such office at a fair market rent;

(D) have separate stationery, invoices and checks in its own name;

(E) conduct all transactions with the members of the RPM Group strictly on an
arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and the RPM Group on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;

 

17



--------------------------------------------------------------------------------

(F) at all times have a Board of Directors consisting of not less than three
members, at least one member of which is an Independent Director;

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller’s books and records separate from those of the members of
the RPM Group and otherwise readily identifiable as its own assets rather than
assets of a member of the RPM Group;

(I) prepare its financial statements separately from those of the RPM Group and
insure that any consolidated financial statements of the RPM Group (or any
member thereof) that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate legal entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
members of the RPM Group and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone (or
Servicer, on Seller’s behalf) makes deposits and from which Seller alone (or
Servicer, on Seller’s behalf, or the Administrative Agent hereunder) has the
power to make withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by a member of the RPM Group or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than

 

18



--------------------------------------------------------------------------------

(1) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (2) the
incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in the Receivables Sale Agreement, to
make payment to Originators thereunder for the purchase of Receivables from
Originators under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

(M) maintain its Organic Documents in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Organic Documents
in any respect that would impair its ability to comply with the terms or
provisions of any of the Transaction Documents, including, without limitation,
this Section 7.1(i);

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement and the Performance Undertaking, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify the Receivables Sale
Agreement or the Performance Undertaking, or give any consent, waiver, directive
or approval thereunder or waive any default, action, omission or breach under
the Receivables Sale Agreement or the Performance Undertaking or otherwise grant
any indulgence thereunder, without (in each case) the prior written consent of
the Administrative Agent and each of the Purchasers;

(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained;

(Q) maintain its investment in the Norwegian Company at a level not to exceed 5%
of the Norwegian Company’s outstanding voting Equity Interests; and

(R) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Calfee, Halter &
Griswold, LLP, as counsel for Seller, in connection with the closing or initial
Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

 

19



--------------------------------------------------------------------------------

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Administrative Agent as contemplated
by this Agreement and except that Seller may authorize the Servicer to make
deposits to and withdrawals from the Collection Accounts prior to delivery of
the Collection Notices.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Administrative Agent or any of the Purchasers.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.

(m) Payment to Originators. With respect to any Receivable purchased by Seller
from an Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms:

(a) Name Change, Offices and Records. Seller will not change its name, identity
or legal structure (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC) or relocate its chief executive office or any office where
Records are kept unless it shall have: (i) given the Administrative Agent and
each Purchaser at least forty-five (45) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents reasonably requested by the Administrative Agent or any
Purchaser in connection with such change or relocation.

 

20



--------------------------------------------------------------------------------

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent and the Purchasers shall
have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or a Collection Account
or Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that the Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. No Seller Party
will, and will not permit any Originator to, make any change to the Credit and
Collection Policy that could adversely affect the collectability of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), no Seller Party will, or will permit any
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto in any material respect other than in accordance
with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Administrative Agent and the Purchasers in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Seller or any Originator.

(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Adjusted Net Receivables Balance to be less than an amount
equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of the
Administrative Agent and the Purchasers, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of the Receivables
Sale Agreement.

 

21



--------------------------------------------------------------------------------

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans (as defined in the Receivables Sale Agreement), and
(iii) other current accounts payable arising in the ordinary course of business
and not overdue.

(i) Prohibition on Additional Negative Pledges. Seller will not (and will not
authorize any Originator to) enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents. Seller will not (and will not authorize any Originator
to) enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Notes (as defined in the Receivables Sale Agreement).

(j) Anti-Terrorism Laws. None of the Seller Parties shall be in violation of any
law or regulation or appear on any list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA PATRIOT Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods, or services to or for the
benefit of certain Persons specified therein or that prohibits or limits any
Purchaser from making any Incremental Purchase.

(k) OFAC. The Seller will not use the proceeds of any Receivable or any
Incremental Purchase under this Agreement to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. RPM-Delaware is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. At any time after the occurrence of an Amortization
Event, the Administrative Agent and the Purchasers may at any time designate as
Servicer any Person to succeed RPM-Delaware or any successor Servicer.

(b) RPM-Delaware may delegate, and RPM-Delaware hereby advises the Purchasers
and the Administrative Agent that it has delegated, to the Originators, as
sub-servicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in

 

22



--------------------------------------------------------------------------------

respect of the Receivables originated by such Originators. Without the prior
written consent of the Purchasers, the Servicer shall not be permitted to
delegate any of its duties or responsibilities as Servicer to any Person other
than (i) Seller, (ii) the Originators, and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices, except as permitted in Section 8.1(a). Seller shall not be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by RPM-Delaware. If at any time
following the occurrence of an Amortization Event, the Purchasers shall
designate as Servicer any Person other than RPM-Delaware, all duties and
responsibilities theretofore delegated by RPM-Delaware to Seller or any
Originator may, at the discretion of any of the Administrative Agent, be
terminated forthwith on notice given by the Administrative Agent or any
Purchaser to the Administrative Agent or the other Purchaser, as applicable,
RPM-Delaware and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Administrative Agent and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Administrative Agent and the Purchasers shall be entitled
to deal exclusively with Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Administrative Agent
and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than Servicer in order for communication to
the Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Servicer, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Administrative Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

 

23



--------------------------------------------------------------------------------

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections (or such funds or other assets arising therefrom) in
accordance with Article II. The Servicer shall, upon the request of the
Administrative Agent, segregate, in a manner acceptable to the Administrative
Agent and the Purchasers, all cash, checks and other instruments received by it
from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article
II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Administrative Agent or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right to direct the Servicer to commence or settle any legal action with respect
to any Receivable or to foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

 

24



--------------------------------------------------------------------------------

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the Collection Banks the Collection Notices.
Seller hereby transfers to the Administrative Agent for the benefit of the
Purchasers, effective when the Administrative Agent delivers such notice, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. In
case any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Administrative Agent, and
agrees that the Administrative Agent shall be entitled after the occurrence of
an Amortization Event to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Purchasers of
their rights hereunder shall not release the Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall compile and complete the following
reports based on information received by it from the Originators under the
Receivables Sale Agreement and forward to the Administrative Agent and the
Purchasers (i) on the second Business Day prior to each Settlement Date (the
“Monthly Reporting Date”), a Receivables Report; provided, however, that the
Receivables Report to be delivered in May 2014 shall be delivered on or prior to
May 23, 2014 and (ii) at such times as the Administrative Agent or any Purchaser
shall reasonably request, a listing by Obligor of all Receivables together with
an aging of such Receivables.

Section 8.6 Servicing Fees. In consideration of RPM-Delaware’s agreement to act
as Servicer hereunder, the Purchasers hereby agree that, so long as RPM-Delaware
shall continue to perform as Servicer hereunder, Seller shall pay over to
RPM-Delaware a fee (the “Servicing Fee”) as compensation for its servicing
activities hereunder on each Settlement Date in arrears for the immediately
preceding calendar month (to the extent funds are available therefor in
accordance with this Agreement), equal to the product of (a) one twelfth (1/12),
times (b) 1.00%, times (c) (i) if the Amortization Date has not occurred, the
average monthly aggregate Outstanding Balance of all Receivables during the most
recently ended calendar year (for each month in such year, measured as of the
last day of such month) or (ii) if the Amortization Date has occurred, the
average daily aggregate Outstanding Balance of all Receivables during such
preceding month.

 

25



--------------------------------------------------------------------------------

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) Any Seller Party shall fail to make any payment or deposit required under
this Agreement or any other Transaction Document to which it is a party on or
within one (1) Business Day after the date on which the same is required to be
made.

(b) Any Seller Party shall fail to perform or observe any covenant contained in
any provision of Section 7.2 (other than Section 7.2(c)) or Section 8.5.

(c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 9.1) or any other Transaction Document to which it is
a party and such failure shall continue for three (3) consecutive Business Days
following the earlier to occur of (i) notice from the Administrative Agent or
any Purchaser of such nonperformance or non-observance, or (ii) the date on
which a Responsible Officer of such Seller Party otherwise becomes aware of such
non-performance or non-observance.

(d) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
required to be delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made in any material respect and is not cured
within five (5) Business Days following the earlier to occur of (i) notice from
the Administrative Agent or any Purchaser of such inaccuracy or (ii) the date on
which a Responsible Officer of such Seller Party otherwise becomes aware of such
inaccuracy; provided that the materiality threshold in this subsection shall not
be applicable with respect to any representation or warranty which itself
contains a materiality threshold although the five (5) Business Day cure period
shall continue to apply.

(e) (i) Seller shall default in the payment when due of any principal of or
interest on any Indebtedness, or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness; or
(ii) any Originator shall default, or the Performance Guarantor or any of its
Subsidiaries (other than an Originator or Seller) shall default, in the payment
when due of any principal or of or interest on any Material Indebtedness; or any
event or condition shall occur which results in the acceleration of the maturity
of any such Material Indebtedness.

(f) (i) Any Seller Party, any Originator or any Significant Subsidiary (as
defined in the RPM Credit Agreement) shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party, any
Originator or any Significant Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) any Seller Party, any Originator or any Significant Subsidiary shall
take any corporate action to authorize any of the actions set forth in clauses
(i) or (ii) above in this subsection (f).

 

26



--------------------------------------------------------------------------------

(g) Seller shall fail to comply with the terms of Section 2.6 hereof.

(h) As at the end of any calendar month:

(i) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 4.5%;

(ii) the Days Sales Outstanding shall not exceed 73; or

(iii) the average of the Past Due Ratios for the three months then most recently
ended shall exceed 6.0%.

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $75,000,000, individually or in the aggregate, shall be
entered against the Servicer on claims not covered by insurance or as to which
the insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for ten (10) consecutive days without a stay
of execution.

(k) Either (i) the “Termination Date” under and as defined in the Receivables
Sale Agreement shall occur with respect to any Originator or (ii) any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement, provided, however, that upon 30 days’ prior
written notice, an Originator may cease to sell or contribute Receivables to the
Seller under the Receivables Sale Agreement without causing an Amortization
Event under this Agreement if (1) such Originator has consolidated or merged
with or into another Originator, or (2) to the extent that (a) Aggregate Capital
plus Aggregate Reserves continue to be equal to or less than the Adjusted Net
Receivables Balance after such Originator ceases to sell or contribute,
(b) RPM-Delaware and the remaining Originators agree to such modified
transaction terms which may be requested by the Administrative Agent and the
Purchasers as being necessary to maintain an implied rating equivalent to the
implied rating of the facility evidenced by this Agreement prior to such
Originator ceasing to sell or contribute, as determined in the exercise of the
Administrative Agent’s and the Purchasers’ reasonable credit judgment, including
to (I) establish the Dilution Ratio, Delinquency Ratio and Past Due Ratio for
this Agreement after such Originator ceases to sell or contribute which shall be
set and calculated consistent with the methodology used to set and calculate
such ratios prior to such Originator ceasing to sell or contribute, (II)
establish Concentration Limits and Aggregate Reserves for the facility evidenced
by this Agreement after such Originator ceases to sell or contribute which shall
be set and calculated consistent with such methodology prior to such
Originator’s ceasing to sell or contribute and (III) establish standards for
items (ii)-(v) of the definition of “Eligible Receivable” which are consistent
with those required for the Facility prior to such Originator’s ceasing to sell
or contribute and are based on the Receivables of the remaining Originators, and
(c) no Amortization Event or Potential Amortization Event shall exist after such
Originator shall cease to sell or contribute.

 

27



--------------------------------------------------------------------------------

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.

(m) The Performance Guarantor shall fail to pay, upon demand, any amount
required to be paid by it under the Performance Undertaking, or the Performance
Undertaking shall cease to be effective or to be the legally valid, binding and
enforceable obligation of RPM-Delaware, or RPM-Delaware shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.

(n) [Reserved].

(o) At any time that the Servicer Rating Condition is not satisfied,
RPM-Delaware shall permit the ratio, calculated as at the end of each fiscal
quarter ending after the date of this Agreement for the four fiscal quarters
then ended, of EBITDA for such period to Interest Expense for such period to be
less than (x) so long as the following clause (y) does not then apply, 3.5:1.0
or (y) such other required ratio of EBITDA to Interest Expense set forth in the
RPM Credit Agreement, so long as each of the Purchasers has consented in writing
after the date hereof to such change under this Agreement (it being understood
that such consent to be granted or withheld by each Purchaser in its sole
discretion). For purposes of this clause (o), unless otherwise defined in this
Agreement, terms used herein (including all defined terms used within such
terms) shall have the respective meaning assigned to such terms in the RPM
Credit Agreement, (i) without giving effect to any subsequent amendment,
restatement or supplement thereof that was not consented to in writing by each
of the Purchasers under this Agreement and (ii) regardless of whether or not the
RPM Credit Agreement is substituted, replaced, terminated or any of the
provisions therein are or become unenforceable in whole or in part as against
any party thereto.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of
either of the Purchasers, shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(f)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by

 

28



--------------------------------------------------------------------------------

applicable law, declare that the Default Fee shall accrue with respect to any of
the Aggregate Unpaids outstanding at such time, (iv) deliver the Collection
Notices to the Collection Banks, and (v) notify Obligors of the Purchasers’
interest in the Receivables. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative Agent and the Purchasers otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent or any Purchaser may have hereunder or under applicable
law, Seller hereby agrees to indemnify (and pay upon demand to) the
Administrative Agent and each of the Purchasers and their respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees (which
attorneys may be employees of the Administrative Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables excluding, however,
in all of the foregoing instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:

 

29



--------------------------------------------------------------------------------

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report required to be
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

(ii) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of any Seller Party or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to any Seller Party or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

30



--------------------------------------------------------------------------------

(ix) any Amortization Event described in Section 9.1(f);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to the applicable Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Administrative Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2 Indemnities by the Servicer. Without limiting any other rights that
the Administrative Agent or any Purchaser may have hereunder or under applicable
law, Servicer hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the
Administrative Agent or such Purchaser) and disbursements (all of the foregoing
being collectively referred to as “Servicer Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of Servicer’s
failure to duly and punctually perform its obligations under this Agreement
excluding, however, in all of the foregoing instances:

 

31



--------------------------------------------------------------------------------

(a) Servicer Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification; and

(b) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor;

provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
Collections received by the Servicer and required to be remitted by it under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, Servicer shall indemnify the Indemnified Parties for Servicer
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to the Servicer) relating to or resulting from:

(i) any representation or warranty made by Servicer (or any officers of
Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

(ii) the failure by Servicer to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;

(iii) any failure of Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) the commingling by the Servicer of Collections of Receivables or funds or
other assets arising therefrom at any time with other funds;

(v) any investigation, litigation or proceeding relating to Servicer in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(vi) any Amortization Event of the described in Section 9.1(f) with respect to
Servicer; and

(vii) any action or omission by Servicer relating to its obligations hereunder
which reduces or impairs the rights of the Administrative Agent or the
Purchasers with respect to any Receivable or the value of any such Receivable.

 

32



--------------------------------------------------------------------------------

Section 10.3 Increased Cost and Reduced Return.

(a) Increased Costs Generally. If any Change in Law: (i) subjects any Purchaser
to any charge or withholding on or with respect to this Agreement or a
Purchaser’s obligations hereunder, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser of any amounts
payable hereunder (except for changes in the rate of tax on the overall net
income of a Purchaser or taxes excluded by Section 10.1) or (ii) imposes,
modifies or deems applicable any reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of a Purchaser, or credit extended by a Purchaser pursuant to this
Agreement or (iii) imposes any other condition the result of which is to
increase the cost to a Purchaser of performing its obligations hereunder, or to
reduce the rate of return on a Purchaser’s capital as a consequence of its
obligations hereunder, or to reduce the amount of any sum received or receivable
by a Purchaser under this Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by the applicable Purchaser, Seller shall pay to such
Purchaser, such amounts charged to such Purchaser or such amounts to otherwise
compensate such Purchaser for such increased cost or such reduction.
Notwithstanding the foregoing, no Purchaser that is not organized under the laws
of the United States of America, or a state thereof, shall be entitled to
reimbursement or compensation hereunder unless and until it has delivered to the
Seller two (2) duly completed and signed originals of United States Internal
Revenue Service Form W-8BEN or W-8ECI, as applicable, certifying in either case
that such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.

(b) Capital Requirements. If any Purchaser determines that any Change in Law
affecting such Purchaser or any lending office of such Purchaser or such
Purchaser’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Purchaser’s capital or on the capital of such Purchaser’s holding company,
if any, as a consequence of (A) this Agreement, (B) the commitments of such
Purchaser hereunder, or (C) the ownership of undivided percentage ownership
interests with regard to the Purchaser Interest (or interests therein) or any
Capital, in any case, to a level below that which such Purchaser or such
Purchaser’s holding company could have achieved but for such Change in Law
(taking into consideration such Purchaser’s policies and the policies of such
Purchaser’s holding company with respect to capital adequacy and liquidity),
then from time to time, upon request of such Purchaser, the Seller will pay to
such Purchaser such additional amount or amounts as will compensate such
Purchaser or such Purchaser’s holding company for any such reduction suffered.

Section 10.4 Other Costs and Expenses. Subject to the limitations set forth in
the Fee Letter, Seller shall pay to the Administrative Agent and the Purchasers
on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Purchasers’ auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for the Administrative Agent and the
Purchasers (which such counsel may be employees of the Administrative Agent or a
Purchaser) with respect thereto and with respect to advising the Administrative
Agent and the Purchasers as to their respective rights and remedies under this
Agreement. Seller shall pay to the Administrative Agent and the Purchasers on
demand any and all costs and expenses of the Administrative Agent and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.

 

33



--------------------------------------------------------------------------------

ARTICLE XI.

THE ADMINISTRATIVE AGENT

Section 11.1 Appointment.

(a) Each Purchaser hereby irrevocably designates and appoints PNC, as
Administrative Agent hereunder, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Agreement or
otherwise exist against the Administrative Agent.

(b) The provisions of this Article XI are solely for the benefit of the
Administrative Agent and the Purchasers, and neither of the Seller Parties shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which the Administrative Agent or any Purchaser may have to either
of the Seller Parties under the other provisions of this Agreement.

(c) In performing its functions and duties hereunder, the Administrative Agent
shall act solely as the agent of the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Seller Parties or any of their respective successors and
assigns.

Section 11.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with the Transaction Documents (except for
its, their or such Person’s own bad faith, gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers or other
agents for any recitals, statements, representations or warranties made by the
Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the

 

34



--------------------------------------------------------------------------------

value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, or for
any failure of either of the Seller Parties to perform its respective
obligations hereunder, or for the satisfaction of any condition specified in
Article VI, except receipt of items required to be delivered to the
Administrative Agent. The Administrative Agent shall not be under any obligation
to any Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, any
Transaction Document, or to inspect the properties, books or records of the
Seller Parties. This Section 11.3 is intended solely to govern the relationship
between the Administrative Agent, on the one hand, and the Purchasers on the
other.

Section 11.4 Reliance by the Administrative Agent and the Purchasers.

(a) The Administrative Agent and each Purchaser shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller Parties), independent accountants and other experts selected by the
Administrative Agent or such Purchaser. The Administrative Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of each Purchaser (except where another
provision of this Agreement specifically authorizes the Administrative Agent to
take action based on the instructions of either Purchaser).

(b) Any action taken by the Administrative Agent in accordance with
Section 11.4(a) shall be binding upon all Purchasers.

Section 11.5 Notice of Amortization Events. Neither the Administrative Agent nor
any Purchaser shall be deemed to have knowledge or notice of the occurrence of
any Amortization Event or Potential Amortization Event unless it has received
notice from the Administrative Agent or another Purchaser, as applicable, or a
Seller Party referring to this Agreement, stating that an Amortization Event or
Potential Amortization Event has occurred hereunder and describing such
Amortization Event or Potential Amortization Event. In the event that the
Administrative Agent or any Purchaser receives such a notice, it shall promptly
give notice thereof to the Administrative Agent and the other Purchasers, as
applicable. The Administrative Agent shall take such action with respect to such
Amortization Event or Potential Amortization Event as shall be directed by any
Purchaser.

Section 11.6 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Purchasers expressly acknowledges that neither the Administrative Agent,
nor any of the Administrative Agent’s officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Seller Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Purchasers also represents and warrants to the Administrative Agent and the
other Purchasers

 

35



--------------------------------------------------------------------------------

that it has, independently and without reliance upon any such Person (or any of
their Affiliates) and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller Parties and made its own decision to enter into
this Agreement. Each of the Purchasers also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, prospects, financial and other condition and
creditworthiness of the Seller Parties. Neither the Administrative Agent nor any
Purchaser, nor any of their respective Affiliates, shall have any duty or
responsibility to provide any party to this Agreement with any credit or other
information concerning the business, operations, property, prospects, financial
and other condition or creditworthiness of the Seller Parties which may come
into the possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates.

Section 11.7 Indemnification of Administrative Agent.

(a) Each Purchaser agrees to indemnify the Administrative Agent and its
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller Parties and without limiting the obligation of the
Seller Parties to do so), ratably in accordance with their respective
Percentages or Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Administrative Agent in
its capacity as Administrative Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such Person as a result of, or arising out of, or in any
way related to or by reason of, any of the transactions contemplated hereunder
or the execution, delivery or performance of this Agreement or any other
document furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of the Administrative Agent or such Person as finally
determined by a court of competent jurisdiction).

Section 11.8 Administrative Agent in its Individual Capacity. The Administrative
Agent in its individual capacity and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Seller
Parties and their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to its Purchaser Interests, if any,
pursuant to this Agreement, the Administrative Agent shall have the same rights
and powers under this Agreement as any Purchaser and may exercise the same as
though it were not the Administrative Agent, and the terms “Purchaser” and
“Purchasers” shall include the Administrative Agent in its individual capacity.

 

36



--------------------------------------------------------------------------------

Section 11.9 Successor Administrative Agent. The Administrative Agent, upon five
(5) days’ notice to the Seller Parties and the Purchasers, may voluntarily
resign and may be removed at any time, with or without cause, by both
Purchasers, whereupon Fifth Third shall become the successor Administrative
Agent; provided, however, that PNC shall not voluntarily resign as the
Administrative Agent so long as PNC’s Commitment remains in effect or PNC has
any outstanding Purchaser Interests hereunder. Upon resignation or replacement
of any Administrative Agent in accordance with this Section 11.9, the retiring
Administrative Agent shall execute such UCC-3 assignments and amendments, and
assignments and amendments of the Transaction Documents, as may be necessary to
give effect to its replacement by a successor Administrative Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of Article X and this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

Section 11.10 [RESERVED].

Section 11.11 UCC Filings. Each of the Purchasers hereby expressly recognizes
and agrees that the Administrative Agent may be designated as the secured party
of record on the various UCC filings required to be made under this Agreement
and the party entitled to amend, release and terminate the UCC filings under the
Receivable Sale Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Purchasers and that such listing
will not affect in any way the status of the Purchasers as the true parties in
interest with respect to the Purchaser Interests. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article XI.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. Any Purchaser may at any time and from time to time
assign to one or more Persons (each, an “Assignee Purchaser”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit VII hereto (the
“Assignment Agreement”) executed by such Assignee Purchaser and such selling
Purchaser. The consent of the Seller (which consent shall not be unreasonably
withheld or delayed) shall be required prior to the effectiveness of any such
assignment other than to an existing Purchaser. Each assignee of a Purchaser
must (i) have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s Investor Service, Inc. or a long term debt rating of “A” by S&P and “A2”
or better by Moody’s. Upon delivery of the executed Assignment Agreement to the
Administrative Agent, such selling Purchaser shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the Assignee
Purchaser shall for all purposes be a Purchaser party to this Agreement and
shall have all the rights and obligations of a Purchaser under this Agreement to
the same extent as if it were an original party hereto and thereto, and no
further consent or action by Seller, the Purchasers or the Administrative Agent
shall be required. Neither Seller nor the Servicer shall have the right to
assign its rights or obligations under this Agreement.

 

37



--------------------------------------------------------------------------------

Section 12.2 Participations. Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and Purchaser Interest.
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement. Each Purchaser agrees
that any agreement between such Purchaser and any such Participant in respect of
such participating interest shall not restrict such Purchaser’s right to agree
to any amendment, supplement, waiver or modification to this Agreement, except
for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

ARTICLE XIII.

[RESERVED].

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Administrative Agent or any Purchaser
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed by the Purchasers, the
Seller and the Administrative Agent.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Administrative Agent may amend this Agreement
solely to add additional Persons as Purchasers hereunder and (ii) the
Administrative Agent and the Purchasers may enter into amendments to modify any
of the terms or provisions of Article XI, Article XII, or Section 14.13 of this
Agreement without the consent of Seller, provided that such amendment has no
negative impact upon Seller. Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon Seller, the Purchasers and the Administrative Agent.

 

38



--------------------------------------------------------------------------------

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes the Purchasers to effect purchases
and Tranche Period and Discount Rate selections based on telephonic notices made
by any Person whom the Administrative Agent in good faith believes to be acting
on behalf of Seller. Seller agrees to deliver promptly to the Administrative
Agent a written confirmation of each telephonic notice signed by an authorized
officer of Seller; provided, however, the absence of such confirmation shall not
affect the validity of such notice. If the written confirmation differs from the
action taken by the Administrative Agent, the records of the Administrative
Agent shall govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.3
or 10.4) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Purchaser Interests.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Administrative Agent or the Purchasers to exercise and enforce their rights
and remedies hereunder. At any time after the occurrence of an Amortization
Event, the Administrative Agent may, or the Administrative Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such

 

39



--------------------------------------------------------------------------------

Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.4. Each Seller Party irrevocably authorizes
the Administrative Agent at any time and from time to time in the sole
discretion of the Administrative Agent, and appoints the Administrative Agent as
its attorney-in-fact, to act on behalf of such Seller Party (i) to execute on
behalf of Seller as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

Section 14.5 Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Originators,
the Administrative Agent, the Purchasers and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that such party and
its directors, officers and employees may disclose such information (i) to such
party’s external accountants, attorneys, investors, potential investors and
credit enhancers and the agents or advisors of such Persons and (ii) as required
by any applicable law, regulation or order of any judicial or administrative
proceeding provided that each party shall use commercially reasonable efforts to
ensure, to the extent permitted given the circumstances, that any such
information which is so disclosed is kept confidential.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Purchasers, and (iii) to any rating agency, and to any officers,
directors, employees, outside accountants, advisors and attorneys of any of the
foregoing, provided each such Person is advised of the confidential nature of
such information and, in the case of a Person described in clause (ii) above,
agrees to be bound by the provisions of this Section 14.5. In addition, the
Administrative Agent and the Purchasers may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.

Section 14.6 [RESERVED].

 

40



--------------------------------------------------------------------------------

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrative Agent or
any Purchaser, no claim may be made by any Seller Party or any other Person
against the Administrative Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR REMEDIES HEREUNDER
IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

41



--------------------------------------------------------------------------------

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 Characterization.

(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each of the
Purchasers and the Administrative Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser or the Administrative Agent or any assignee
thereof of any obligation of Seller or any Originator or any other Person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller or any Originator.

 

42



--------------------------------------------------------------------------------

(b) In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Administrative Agent and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RPM FUNDING CORPORATION, AS SELLER By:   /s/ Edward W. Moore Name:   Edward W.
Moore Title:   Secretary

Address:

RPM Funding Corporation

2628 Pearl Road, Suite 100

Medina, Ohio 44256

Attention: Treasurer

Phone: (330) 273-8826

Fax: (330) 220-6006

E-Mail: mratajczak@rpminc.com

 

RPM INTERNATIONAL INC., AS SERVICER By:   /s/ Edward W. Moore Name:   Edward W.
Moore Title:   Senior Vice President, General Counsel, Chief Compliance Officer
and Secretary

Address:

RPM International Inc.

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258

Attention: Treasurer

Phone: (330) 273-8826

Fax: (330) 220-6006

E-Mail: mratajczak@rpminc.com

 

   S-1   

Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AS A PURCHASER By:   /s/ Andrew D. Jones Name:   Andrew D.
Jones Title:   Vice President

Address:

Fifth Third Bank

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45263

Attention: Andrew D. Jones

Phone: (513) 534-0836

Fax: (513) 534-0319

E-Mail: 53.Securitization.Bancorp@53.com

With a copy to:

Fifth Third Bank

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45263

Attention: Kevin Gusweiler

Phone: (513) 534-0435

Fax: (513) 534-0319

 

   S-2   

Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, INDIVIDUALLY AS A PURCHASER AND AS
ADMINISTRATIVE AGENT By:   /s/ Mark Falcione Name:   Mark Falcione Title:  
Executive Vice President

Address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

  Attention: Robyn A. Reeher

  Phone: 412-768-3090

  Fax: 412-803-7142

  E-Mail: robyn.reeher@pnc.com

 

   S-3   

Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted Eligible Receivables” means the aggregate Outstanding Balance of
Eligible Receivables less (i) the aggregate Outstanding Balance of all State
Government Receivables in excess of 10% of the aggregate Outstanding Balance of
all Receivables; (ii) the aggregate Outstanding Balance of all other Government
Receivables in excess of 5% of the aggregate Outstanding Balance of all
Receivables; (iii) the aggregate Outstanding Balance of all Canadian Receivables
in excess of 3% of the aggregate Outstanding Balance of all Receivables;
(iv) the aggregate Outstanding Balance of all Foreign Receivables in excess of
5% of the aggregate Outstanding Balance of all Receivables; (v) the aggregate
Outstanding Balance of all Eligible Receivables which by their terms are due
70-91 days after the date of invoice in excess of 15% of the aggregate
Outstanding Balance of all Receivables; (vi) the aggregate Outstanding Balance
of all Eligible Receivables which by their terms are due 92-121 days after the
date of invoice in excess of 3% of the aggregate Outstanding Balance of all
Receivables; (vii) the aggregate Outstanding Balance of all Eligible Receivables
which by their terms are due greater than 121 days but less than 180 days after
the date of invoice in excess of 2.5% of the aggregate Outstanding Balance of
all Receivables; and (viii) the amount by which the FOB Accrual Balance exceeds
5% of the aggregate Outstanding Balance of all Receivables; provided, however,
that either Purchaser may, upon not less than five Business Days’ notice to
Seller and the other Purchaser, decrease or eliminate any of the percentages
specified in clauses (i)-(viii) of this definition.

“Adjusted Net Receivables Balance” means, at any time, the Net Receivables
Balance at such time less the sum of (i) the Cash Discount Exposure Factor at
such time, plus (ii) the aggregate Contractual Rebate Accrual at such time with
respect to all Eligible Receivables.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if

 

Exhibit I-1



--------------------------------------------------------------------------------

the controlling Person owns 10% or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. For purposes of
this Agreement, Affiliate shall not include any Excluded Subsidiary.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserve Percentage” means, on any date of determination, the greater
of (i) the Required Reserve Factor Floor and (ii) the sum of the Loss Reserve,
the Yield Reserve, the Dilution Reserve and the Servicing Reserve.

“Aggregate Reserves” means the Aggregate Reserve Percentage multiplied by the
Adjusted Net Receivables Balance.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and unpaid Obligations (whether due or accrued) at such time.

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate, plus, in either case, the Applicable Margin. For
purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Rate shall be effective on the date of each such
change.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(f)(ii), (iii) the Business Day specified in a written
notice from any Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Purchasers’ receipt of
written notice from Seller that it wishes to terminate the facility evidenced by
this Agreement.

“Amortization Event” has the meaning specified in Section 9.1.

“Applicable Margin” means the percentage set forth in the Fee Letter.

“Assignee Purchaser” has the meaning set forth in Section 12.1.

“Assignment Agreement” has the meaning set forth in Section 12.1.

 

Exhibit I-2



--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer, chief financial officer or secretary.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the Yield (as applicable) that would have accrued during the remainder of
the Tranche Periods determined by the applicable Purchaser to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated. In the event that the amount referred
to in clause (B) exceeds the amount referred to in clause (A), the relevant
Purchaser or Purchasers agree to pay to Seller the amount of such excess. All
Broken Funding Costs shall be due and payable hereunder upon written demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia and The Depository Trust Company
of New York is open for business, and, if the applicable Business Day relates to
any computation or payment to be made with respect to the LIBO Rate or LMIR, any
day on which dealings in dollar deposits are carried on in the London interbank
market.

“Calculation Period” means a calendar month.

“Canadian Receivable” means a Receivable as to which the Obligor (a) if a
natural person, is a resident of Canada, and (b) if a corporation or other
business entity, is organized under the laws of and/or maintains its chief
executive office in Canada.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including

 

Exhibit I-3



--------------------------------------------------------------------------------

Accounting Standards Codification Topic 840 of the Financial Accounting
Standards Board) and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP (including such Topic 840).

“Cash Discount Exposure Factor” means 1.5% multiplied by the aggregate
Outstanding Balance of all Receivables less than 31 days past due; provided that
the Administrative Agent, by written notice to the Seller, the Servicer and each
Purchaser, may modify the factors appearing in this definition as may be
necessary to more accurately reflect the cash discounts offered by the
Originators to Obligors.

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption of any law, rule, regulation or treaty or (b) any
change in any law, rule, regulation or treaty or in the official administration,
interpretation, implementation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control” has the meaning set forth in the Receivables Sale Agreement.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(f) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, or (iv) which has been identified by Seller
as uncollectible.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement among an Originator, Seller,
the Administrative Agent and a Collection Bank perfecting the Administrative
Agent’s security interest in one or more Collection Accounts.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form attached to any
Collection Account Agreement from the Administrative Agent to a Collection Bank,
terminating the Seller Parties’ rights to access, or give instructions with
respect to, any Collection Account.

 

Exhibit I-4



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commitment” means, for each Purchaser, the commitment of such Purchaser to
purchase Purchaser Interests from Seller, in an amount not to exceed (i) in the
aggregate, the amount set forth opposite such Purchaser’s name on Schedule A to
this Agreement, as such amount may be modified in accordance with the terms
hereof and (ii) with respect to any individual purchase hereunder, its
Percentage of the Purchase Price therefor.

“Concentration Limit” means, at any time, for any Obligor and its Affiliates,
considered as if they were one and the same Obligor, the percentage of Adjusted
Eligible Receivables set forth in the table below opposite such Obligor’s
applicable short-term unsecured debt ratings (or in the absence thereof, the
equivalent long term unsecured senior debt ratings), or such other amount (a
“Special Concentration Limit”) for such Obligor designated by the Purchasers:

 

Short-Term

S&P Rating

 

Long-Term

S&P Rating

 

Short-Term Moody’s
Rating

 

Long-Term Moody’s
Rating

 

Allowable % of Adjusted

Eligible Receivables

 

Obligor

Group

       

If Servicer Condition is
satisfied:

 

If Servicer Condition is
not satisfied:

  A-1+   AAA   P-1   Aaa   20%   20%   A+ A-1   AA+, AA, AA- or A+   P-1   Aa1,
Aa2, Aa3 or A1   20%   20%   A A-2   A, A- or BBB+   P-2   A2, A3 or Baa1   20%
  10%   B A-3   BBB or BBB-   P-3   Baa2 or Baa3   10%   6.67%   C

Below A-3 or Not Rated by either S&P or Moody’s

 

Below

BBB- or

Not Rated by

either S&P or Moody’s

 

Below P-3 or Not Rated by

either S&P or Moody’s

  Below Baa3 or Not Rated by either S&P or Moody’s   5%   4%   D

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) either of

 

Exhibit I-5



--------------------------------------------------------------------------------

the Purchasers may, upon not less than five Business Days’ notice to Seller,
cancel any Special Concentration Limit. As of the date hereof, (x) as long as
The Home Depot, Inc. has debt ratings of BBB-/Baa3/BBB- or above, the Special
Concentration Limit for The Home Depot, Inc. and its Affiliates is 35% of
Adjusted Eligible Receivables; (y) the Special Concentration Limit for Ace
Hardware and its Affiliates is 5% of Adjusted Eligible Receivables, and (z) as
long as Lowe’s Companies, Inc. has debt ratings of BBB-/Baa3/BBB- or above, the
Special Concentration Limit for Lowe’s Companies, Inc. and its Affiliates is 20%
of Adjusted Eligible Receivables.

“Concentration Reserve” means, for any Calculation Period, the ratio (expressed
as a percentage) computed by dividing (a) the largest of the items on the table
set forth below, by (b) the sum of the aggregate Outstanding Balance of all
Eligible Receivables.

 

If Servicer Condition is satisfied:

  

If Servicer Condition is not satisfied:

(i) the sum of the aggregate Outstanding Balance of Receivables for the four
(4) largest Group D Obligors (based on Outstanding Balance) (up to the
Concentration Limit for each such Obligor);    (i) the sum of the aggregate
Outstanding Balance of Receivables for the five (5) largest Group D Obligors
(based on Outstanding Balance) (up to the Concentration Limit for each such
Obligor); (ii) the sum of the aggregate Outstanding Balance of Receivables for
the two (2) largest Group C Obligors (based on Outstanding Balance) (up to the
Concentration Limit for each such Obligor); and    (ii) the sum of the aggregate
Outstanding Balance of Receivables for the three (3) largest Group C Obligors
(based on Outstanding Balance) (up to the Concentration Limit for each such
Obligor); (iii) the aggregate Outstanding Balance of Receivables for the largest
Group B Obligor (based on Outstanding Balance) (up to the Concentration Limit
for such Obligor).    (iii) the sum of the aggregate Outstanding Balance of
Receivables for the two (2) largest Group B Obligors (based on Outstanding
Balance) (up to the Concentration Limit for each such Obligor); and    (iv) the
aggregate Outstanding Balance of Receivables for the largest Group A Obligor
(based on Outstanding Balance) (up to the Concentration Limit for such Obligor),
other than the Home Depot, Inc., so long as The Home Depot, Inc. maintains a
long-term debt rating of at least AA/Aa2 by S&P and Moody’s.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Contractual Rebate Accrual” means, with respect to any Receivable on any date
of determination, the ending balance of all accounting accruals or reserves for
Rebates on such Receivable; provided that the Administrative Agent, by written
notice to the Seller, Servicer and each Purchaser may require an adjustment to
the Contractual Rebate Accrual if its determines pursuant to a Review that
accounting accruals and reserves do not accurately reflect the actual amount of
Rebates.

 

Exhibit I-6



--------------------------------------------------------------------------------

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time any of the
representations or warranties in Article V are no longer true with respect to
any Receivable. If (i) the Outstanding Balance of any Receivable is either
(x) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by Seller (other than cash Collections
on account of the Receivables) or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), Seller shall be
deemed to have received a Collection of such Receivable to the extent of such
reduction or cancellation.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2% above the Alternate Base Rate.

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (a) the aggregate sales generated by the
Originators during the six Calculation Periods ending on such Cut-Off Date by
(b) the Net Receivables Balance as of such Cut-Off Date.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables or which became Charged-Off Receivables before
becoming Defaulted Receivables, in either case during the Calculation Period
that includes such Cut-Off Date, by (y) the aggregate sales generated by the
Originators during the Calculation Period occurring five months prior to the
Calculation Period ending on such Cut-Off Date.

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.

 

Exhibit I-7



--------------------------------------------------------------------------------

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91-120 days from the original due date for such
payment.

“Designated Obligor” means an Obligor indicated by the Administrative Agent or
any Purchaser to Seller in writing.

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the three Calculation Periods ending on such Cut-Off Date by
(b) the Net Receivables Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of Dilutions during the
Calculation Period ending on such Cut-Off Date, by (b) the aggregate sales
generated by the Originators during the Calculation Period that ended three
Cut-Off Dates prior to such Cut-Off Date.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the sum of (i) the Stress Factor times the Adjusted
Dilution Ratio as of the Cutoff Date for such Calculation Period, plus (ii) the
Dilution Volatility Component as of the Cutoff Date for such Calculation Period,
times (b) the Dilution Horizon Ratio as of the Cutoff Date for such Calculation
Period.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”
other than those for which a Contractual Rebate Accrual has been booked.

“Discount Rate” means, the LIBO Rate, LMIR or the Alternate Base Rate, as
applicable, with respect to each Purchaser Interest.

“Domestic Subsidiary” shall mean any Subsidiary organized under the law of the
United States of America, any State thereof, or the District of Columbia.

“Eligible Assignee” means any Qualifying Purchaser having a combined capital and
surplus of at least $250,000,000.

 

Exhibit I-8



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States, Puerto Rico or Canada or, if a corporation or other business
organization, is organized under the laws of the United States, Puerto Rico,
Canada or any political subdivision of the foregoing and has its chief executive
office in the United States, Puerto Rico or Canada; (b) is not an Affiliate of
any of the parties hereto; (c) is not a Designated Obligor; and (d) is not a
Sanctioned Person,

(ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,

(iii) which is not a Charged-Off Receivable, a Delinquent Receivable or a
Defaulted Receivable,

(iv) which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,

(v) which by its terms is due and payable on or within 180 days of the original
billing date therefor and has not had its payment terms extended,

(vi) which is an “account” within the meaning of Section 9-102 of the UCC of all
applicable jurisdictions,

(vii) which is denominated and payable only in United States dollars in the
United States,

(viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Purchasers in writing, which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, counterclaim or other defense,

(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (B) does not contain a confidentiality provision that purports to restrict
the ability of any Purchaser to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract,

(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

 

Exhibit I-9



--------------------------------------------------------------------------------

(xii) which satisfies in all material respects the applicable requirements of
the Credit and Collection Policy,

(xiii) which was generated in the ordinary course of the applicable Originator’s
business,

(xiv) which arises solely from the sale of goods or the provision of services to
the related Obligor by an Originator, and not by any other Person (in whole or
in part),

(xv) as to which a Purchaser has not notified Seller that such Purchaser has
determined in the exercise of its commercially reasonable credit judgment that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to such Purchaser,

(xvi) which is not subject to (A) any right of rescission or set-off, or (B) any
currently asserted counterclaim or other defense (including defenses arising out
of violations of usury laws) of the applicable Obligor against any Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against any
Originator to cause any Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that if such
dispute, offset, counterclaim or defense affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent and the Purchasers, that
such Receivables shall not be subject to such offset,

(xvii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor, other
than an Originator’s obligation to deliver the related products or goods to such
Obligor’s destination if such products or goods were shipped to such Obligor
within the preceding fifteen (15) days and remain in transit to such Obligor; it
being understood that such Receivable shall cease to constitute an Eligible
Receivable if the related products or goods are not delivered to such Obligor on
or prior to the 15th day after the origination of such Receivable, and

 

Exhibit I-10



--------------------------------------------------------------------------------

(xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim.

“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing).

“Excluded Subsidiary” shall mean any Potentially Excluded Subsidiary that has
been the subject of an Exclusionary Event and each other corporation, limited
liability company, partnership or other entity of which ownership interests
representing at least a majority of the ordinary voting power or, in the case of
partnership, at least a majority of the general partnership interests are
directly or indirectly owned, controlled or held by one or more Potentially
Excluded Subsidiary that has been subject of an Exclusionary Event.

“Exclusionary Event” shall mean the board of directors of any Potentially
Excluded Subsidiary shall have authorized the filing of a bankruptcy petition
with respect to such Potentially Excluded Subsidiary.

“Facility Account” means the account specified as such on Schedule C.

“Facility Termination Date” means the earlier of (i) May 9, 2017, and (ii) the
Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:30
a.m. (New York time) for such day on such transactions received by the Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain Fee Letter dated as of the date hereof by and
between Seller, the Administrative Agent and the Purchasers, as the same may be
amended, restated or otherwise modified from time to time.

“Fifth Third” has the meaning set forth in the preamble to this Agreement.

 

Exhibit I-11



--------------------------------------------------------------------------------

“Fifth Third Account” means the account specified form payments to Fifth Third
on Schedule C or such other account designated as such by Fifth Third from time
to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“FOB Accrual Balance” means, with respect to any Receivable on any date of
determination, the ending balance of all accounting accruals or reserves for
Receivables for which the related products and goods have been shipped to the
related Obligor but not delivered to the related Obligor; provided that the
Administrative Agent, by written notice to the Seller, Servicer and each
Purchaser may require an adjustment to the FOB Accrual Balance if it determines
pursuant to a Review that accounting accruals and reserves do not accurately
reflect the actual amount of Receivables for which the related products and
goods have been shipped to the related Obligor but not delivered to the related
Obligor.

“Foreign Receivable” means a Receivable (other than a Canadian Receivable) as to
which the Obligor (a) if a natural person, is not a resident of the United
States of America, and (b) if a corporation or other business entity, is
organized under the laws of and/or maintains its chief executive office in a
jurisdiction other than the United States of America.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Government Receivable” means a Receivable as to which the Obligor is a
government or a governmental subdivision or agency.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A+ Obligor” means any Obligor that has an “Obligor Group” of “A+” as
determined in accordance with the table set forth below the definition of
Concentration Limit.

“Group A Obligor” means any Obligor that has an “Obligor Group” of “A” as
determined in accordance with the table set forth below the definition of
Concentration Limit.

“Group B Obligor” means any Obligor that has an “Obligor Group” of “B” as
determined in accordance with the table set forth below the definition of
Concentration Limit.

“Group C Obligor” means any Obligor that has an “Obligor Group” of “C” as
determined in accordance with the table set forth below the definition of
Concentration Limit.

“Group D Obligor” means any Obligor that has an “Obligor Group” of “D” as
determined in accordance with the table set forth below the definition of
Concentration Limit.

 

Exhibit I-12



--------------------------------------------------------------------------------

“Guaranteed” has the meaning ascribed thereto in the definition of “Guaranty” in
the RPM Credit Agreement.

“Incremental Purchase” means a purchase of a Purchaser Interest which increases
the total outstanding Aggregate Capital hereunder.

“Indebtedness” means, as to any Person (determined without duplication):
(i) indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of such Person’s
business, (ii) obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (whether or not such obligations are contingent);
(iii) Capital Lease Obligations of such Person; (iv) obligations of such Person
to redeem or otherwise retire shares of capital stock of such Person;
(v) indebtedness of others of the type described in clause (i), (ii), (iii) or
(iv) above secured by a lien on the property of such Person, whether or not the
respective obligation so secured has been assumed by such Person; and
(vi) indebtedness of others of the type described in clause (i), (ii), (iii) or
(iv) above Guaranteed by such Person.

“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) is not at such time, and has not been at any time during the preceding
five (5) years, (A) a director, officer, employee or affiliate of any Seller
Party, any Originator, or any of their respective Subsidiaries or Affiliates,
(B) a customer or supplier of any Seller Party, any Originator, or any of their
respective Subsidiaries or Affiliates (other than his or her service as an
Independent Director of Seller or an independent director of any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
Seller Party, any Originator, or any of their respective Subsidiaries or
Affiliates), (C) a member of the immediate family of a Person described in
clauses (A) or (B) above, (D) the beneficial owner (at the time of such
individual’s appointment as an Independent Director or at any time thereafter
while serving as an Independent Director) of any of the outstanding common
shares of any Seller Party, any Originator, or any of their respective
Subsidiaries or Affiliates, having general voting rights and (ii) has (A) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (B) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

 

Exhibit I-13



--------------------------------------------------------------------------------

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
rate for deposits in U.S. dollars appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service) as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the relevant Tranche
Period, and having a maturity equal to such Tranche Period, provided that, if no
such rate is then available to the Administrative Agent, the applicable LIBO
Rate for the relevant Tranche Period shall instead be the rate determined by
each Purchaser to be the rate at which such Purchaser offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to such Tranche Period, divided by (b) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period, plus (ii) the
Applicable Margin per annum. The LIBO Rate shall be rounded, if necessary, to
the next higher 1/16 of 1%.

“LMIR” means, on any date of determination, a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Margin.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) the Stress Factor, times (b) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Seller or RPM-Delaware and any of its subsidiaries,
taken as a whole, (ii) the ability of Seller to perform its obligations under
this Agreement or (at any time RPM-Delaware is acting as Servicer or Performance
Guarantor), the ability of the Servicer or the Performance Guarantor to perform
its obligations under this Agreement or the Performance Undertaking, as the case
may be, (iii) the legality, validity or enforceability of this Agreement or any
other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectability of the
Receivables generally or of any material portion of the Receivables.

“Material Indebtedness” means (a) with respect to the Performance Guarantor and
its Subsidiaries (other than the Originators), Indebtedness in excess of $50
million in aggregate principal amount and (b) with respect to any Originator,
Indebtedness in excess of $20 million in aggregate principal amount.

 

Exhibit I-14



--------------------------------------------------------------------------------

“Monthly Reporting Date” shall have the meaning set forth in Section 8.5.

“Moody’s”: means Moody’s Investors Service, Inc.

“Net Receivables Balance” means, at any time, Adjusted Eligible Receivables at
such time reduced by the aggregate amount by which (a) the Outstanding Balance
of all Eligible Receivables of each Obligor and its Affiliates exceeds (b) the
Concentration Limit for such Obligor.

“Non-Seasonal Period” means the period from and including November 1st of each
calendar year, to but excluding March 1st of the following calendar year.

“Norwegian Company” means Carboline Norge A/S , a Norwegian corporation or any
successor thereof.

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Equity Interests.

“Originator” has the meaning specified in the Receivables Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Past Due Ratio” means, at any time, the following quotient (expressed as a
percentage): (a) the sum (without duplication) of Defaulted Receivables and
Charged-Off Receivables at such time, divided by (b) the aggregate Outstanding
Balance of all Receivables.

“Percentage” means, at any time, with respect to any Purchaser, the percentage
obtained by dividing the Commitment of such Purchaser at such time by the
aggregate Commitment of all Purchasers at such time or, following the
termination of all Commitments, the percentage obtained by dividing the
aggregate Capital of such Purchaser at such time by the Aggregate Capital at
such time.

 

Exhibit I-15



--------------------------------------------------------------------------------

“Performance Guarantor” means RPM-Delaware and its successors.

“Performance Undertaking” means that certain Third Amended and Restated
Performance Undertaking, dated as of May 9, 2014, by Performance Guarantor in
favor of Seller, substantially in the form of Exhibit XI, as the same may be
amended, restated or otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to this Agreement

“PNC Account” means the account specified form payments to PNC on Schedule C or
such other account designated as such by PNC from time to time.

“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.

“Potentially Excluded Subsidiary” shall mean Specialty Products Holding Corp.
and Bondex International Inc.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by PNC (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Purchase Limit” means (i) during the Seasonal Period, $200,000,000 and
(ii) during the Non-Seasonal Period, $150,000,000.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Receivables Report, taking into account such proposed Incremental
Purchase.

“Purchasers” has the meaning set forth in the preamble to this Agreement.

“Purchaser Interest” means, at any time, an undivided percentage interest
(computed as set forth below) associated with a designated amount of Capital,
selected pursuant to the terms and conditions hereof in (i) each Receivable
arising prior to the time of the most recent computation or recomputation of
such undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable. Each such undivided percentage interest shall equal:

 

Exhibit I-16



--------------------------------------------------------------------------------

C

ANRB – AR

where:

 

  C = the Capital of such Purchaser Interest.

 

  AR = the Aggregate Reserves.

 

  ANRB  = the Adjusted Net Receivables Balance.

Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Amortization Date, each Purchaser Interest shall
be automatically recomputed (or deemed to be recomputed) on each day prior to
the Amortization Date. The variable percentage represented by any Purchaser
Interest as computed (or deemed recomputed) as of the close of the Business Day
immediately preceding the Amortization Date shall remain constant at all times
thereafter.

“Qualifying Purchaser” means a Purchaser with a rating of its short-term
securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by Moody’s.

“Rebates” means, with respect to any Receivable on any date of determination,
potential volume rebates, seasonal and other promotional discounts, advertising
and other cooperative subsidies, or similar contractual credits booked with
respect to such Receivable.

“Receivable” means any “Receivable” under and as defined in the Receivables Sale
Agreement in which Seller now has or hereafter acquires any right, title or
interest. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Report” means a report in substantially the form of Exhibit X
hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and the Purchasers pursuant to Section 8.5.

“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of May 9, 2014, between Originators and
Seller, as the same may be amended, restated or otherwise modified from time to
time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

Exhibit I-17



--------------------------------------------------------------------------------

“Reduction Notice” has the meaning set forth in Section 1.3.

“Reference Bank” means PNC Bank, National Association.

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Security” means, with respect to any Receivable:

(i) all “Related Security” under and as defined in the Receivables Sale
Agreement in which Seller now has or hereafter acquires any right, title or
interest,

(ii) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable and all of Seller’s right, title
and interest in, to and under the Performance Undertaking, and

(iii) all proceeds of any of the foregoing.

“Reporting Date” means a Monthly Reporting Date.

“Required Reserve Factor Floor” means, as of any date of determination, the sum
(expressed as a percentage) of (a) the Concentration Reserve, plus (b) the
product of the Adjusted Dilution Ratio and the Dilution Horizon Ratio, in each
case, as of the Cut-Off Date immediately preceding such date.

“Responsible Officer” means, with respect to any Person, each of the following
officers (if applicable) of such Person (or anyone performing substantially the
same functions as the following officers typically perform): any of such
Person’s Senior Officers, or such Person’s assistant treasurer, credit manager
or controller .

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to an Originator or its
Affiliates in reimbursement of actual management services performed).

“Review” shall have the meaning set forth in Section 7.1(d).

 

Exhibit I-18



--------------------------------------------------------------------------------

“RPM Credit Agreement” means that certain Credit Agreement dated as of June 29,
2012, as amended, restated or replaced from time to time, among RPM-Delaware and
certain of its Affiliates, the lenders and other financial institutions from
time to time party thereto, and PNC Bank, National Association as administrative
agent.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Seasonal Period” means the period from and including March 1st of each calendar
year, to but excluding November 1st of such calendar year.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, (a) Seller, and (b) at any time that
RPM-Delaware is acting as Servicer or Performance Guarantor, RPM-Delaware.

“Senior Officer” shall mean the chief executive officer, president, corporate
controller, chief financial officer or vice president-treasurer of the
Performance Guarantor.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicer Rating Condition” means, the Servicer has debt ratings of no lower
than BBB-/Baa3/BBB- from at least two of (i) S&P, (ii) Moody’s and (iii) Fitch
Ratings.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1%,
times (b) a fraction, the numerator of which is the Days Sales Outstanding as of
the immediately preceding Cut-Off Date and the denominator of which is 360,
times (c) 1.5.

 

Exhibit I-19



--------------------------------------------------------------------------------

“Settlement Date” means the twentieth (20th) day of each month, or if such date
is not a Business Day, the following Business Day.

“Settlement Period” means, in respect of each Purchaser Interest, the entire
Tranche Period of such Purchaser Interest.

“State Government Receivable” means a Receivable as to which the Obligor is a
state or local government or a state or local governmental subdivision or agency
in the United States of America.

“Stress Factor” means, for so long as the Servicer Rating Condition is
satisfied, 2.00%, otherwise, 2.25%.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (ii) any other corporation, limited
liability company, partnership or other entity of which ownership interests
representing at least a majority of the ordinary voting power or, in the case of
partnership, at least a majority of the general partnership interests, are, as
of such date, directly or indirectly owned, controlled or held by the parent
and/or one or more of its Subsidiaries; provided, however, that no Excluded
Subsidiary shall be a “Subsidiary” of RPM-Delaware for purposes of this
Agreement from (a) May 31, 2010 until (b) the effective date of a bankruptcy
plan of reorganization with respect to such Excluded Subsidiary or the earliest
date after the effective date if as of such date, such entity would otherwise
qualify as a “Subsidiary” of RPM-Delaware pursuant to this definition, and
provided, further, that solely for purposes of Section 7.1(i)(O), the Norwegian
Company shall not constitute a Subsidiary.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Purchaser and Seller, commencing on a
Business Day selected by Seller or such Purchaser pursuant to this Agreement.
Such Tranche Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of LMIR,
initially, a period commencing on a Business Day selected by Seller and agreed
to by the applicable Purchaser and ending on the last day of the calendar month
in which such Business Day falls, and thereafter, each calendar month while such
Purchaser Interest remains funded at LMIR

 

Exhibit I-20



--------------------------------------------------------------------------------

(c) if Yield for such Purchaser Interest is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Seller,
provided that no such period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate or LMIR, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day. In the case of any Tranche
Period for any Purchaser Interest which commences before the Amortization Date
and would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date. The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the applicable Purchaser.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Subordinated Notes (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements required to be executed and delivered pursuant hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Yield” means for each respective Tranche Period relating to Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.

“Yield Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) the product of 1.5 times the Alternate Base Rate as of the
immediately preceding Cut-Off Date times (ii) a fraction, the numerator of which
is the Days Sales Outstanding as of the immediately preceding Cut-Off Date and
the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exhibit I-21



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PURCHASE NOTICE

[DATE]

Fifth Third Bank, as a Purchaser

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45263

Attention: Andrew D. Jones

PNC Bank, National Association, as a Purchaser and as Administrative Agent

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn A. Reeher

 

  Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement dated as of May 9, 2014 among RPM Funding Corporation (“Seller”), RPM
International Inc., as initial Servicer, Fifth Third Bank and PNC Bank, National
Association, individually, as a Purchaser and as Administrative Agent (the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

The Administrative Agent and the Purchasers are hereby notified of the following
Incremental Purchase:

 

Purchase Price:

   $   

 

Fifth Third’s Percentage of Purchase Price:

   $   

 

PNC’s Percentage of Purchase Price:

   $   

 

Date of Purchase:

     

 

 

Exhibit II-1



--------------------------------------------------------------------------------

Requested Discount Rate:

   [LMIR][LIBO Rate] [Alternate Base Rate]

Fifth Third:

   [LMIR][LIBO Rate] [Alternate Base Rate]

PNC:

  

Please credit the Purchase Price in immediately available funds to the following
account:

 

  Account Name:    RPM Funding Corporation   Account No.:         PNC Bank     
1900 East Ninth Street      Cleveland, OH 44114   ABA No.:      SWIFT:     
Reference:    Loan Proceeds   Telephone advice to:    Terri Wallace (330)
273-8818

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

(iv) the amount of Aggregate Capital is $             after giving effect to the
Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, RPM FUNDING CORPORATION By:     Name:   Title:  

 

Exhibit II-2



--------------------------------------------------------------------------------

EXHIBIT III

PLACES OF BUSINESS OF THE SELLER; LOCATIONS OF RECORDS;

ORGANIZATIONAL AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Name of Seller

Address of Chief Executive

Office and Location of

Records

  

State of Incorporation

Organization Number

  

Federal Employee

Identification Number

RPM Funding Corporation

2628 Pearl Road, Suite 100

Medina, Ohio 44256

   Delaware   

 

Exhibit III-1



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Bank Name

  

Originator Name

  

Post Office Box

Address

  

Corresponding

Account

Numbers

PNC Bank, National Association    DAP Products Inc.   

P.O. Box 931021,

Cleveland, OH

44193

   PNC Bank, National Association    Rust-Oleum Corporation   

P.O. Box 931946,

Cleveland, OH

44193

   PNC Bank, National Association   

Tremco Incorporated

Weatherproofing Technologies, Inc.

Republic Powdered Metals, Inc.

Tremco Barrier Solutions, Inc.

  

P.O. Box 931111,

Cleveland, OH

44193

   PNC Bank, National Association    The Euclid Chemical Company   

P. O. Box 932674,

Cleveland, OH

44193

  

 

Bank Name

  

Account Holder

  

Account Numbers

PNC Bank, National Association    DAP Products Inc.    PNC Bank, National
Association    RPM Funding Corporation   

 

Exhibit IV-1



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To: Fifth Third Bank, as a Purchaser

PNC Bank, National Association, as a Purchaser and Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement dated as of May 9, 2014 among RPM
Funding Corporation (“Seller”), RPM International Inc., as Servicer (“Servicer”)
Fifth Third Bank, as a Purchaser and PNC Bank, National Association,
individually, as a Purchaser and as Administrative Agent (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected              of [Seller/Servicer].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition of [Seller/Servicer and its Subsidiaries] during the accounting period
covered by the attached financial statements.

3. To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 4 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Seller/Servicer] has taken, is taking, or proposes
to take with respect to each such condition or event:                     

The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this          day of             ,
200    . [Schedule I attached hereto sets forth certain financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, correct and complete.]

[Name]

On behalf of [Seller/Servicer], in capacity as Officer thereof.

 

Exhibit V-1



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Set forth below are computations evidencing RPM-Delaware’s compliance with
Section 9.1(o) of the Agreement:

For the quarter ended             , 201    

(in thousands):

 

TOPIC

  

RESTRICTION

  

CALCULATION

   AMOUNTS  

Interest Coverage Ratio

   Earnings before joint ventures, interest, taxes, depreciation, all
amortization and nonrecurring (gains) losses from asset disposals of
RPM-Delaware and its Subsidiaries, on a rolling 4-quarter consolidated basis,
must be at least 3.5 times greater than Interest Expense   

(A) EBITDA

 

     $                             

(i) Net Income

 

     $                             

(ii) Non-cash charges related to the writedown or impairment of goodwill and
other intangibles

 

     $                             

(iii) non-cash charges related to or resulting from the bankruptcy filing of any
excluded subsidiary

 

     $                             

(iv) non-recurring expenses related to the acquisition of all or substantially
all of the assets or capital stock of another Person, not to exceed $15,000,000

 

     $                             

(v) non-cash charges in addition to those in clauses (ii) and (iii) above, up to
an aggregate amount of not more than $25,000,000

 

     $                             

(vi) cash payments in respect of asbestos liability, for those payments which
have not already been expensed in the ordinary course of business

 

     $                             

(vii) non-cash gains

 

     $                             

(B) Interest Expense

 

     $                              (C) Interest Coverage Ratio     
=                         

 

Exhibit V-2



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF COLLECTION ACCOUNT AGREEMENT

 

Exhibit VI



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the          day of             ,         , by and between             
(“Assignor”) and              (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1 of that certain Amended and Restated Receivables Purchase Agreement
dated as of May 9, 2014 by and among RPM Funding Corporation (“Seller”), RPM
International Inc., as initial Servicer, Fifth Third Bank, as a Purchaser and
PNC Bank, National Association, individually, as a Purchaser and as
Administrative Agent (as amended, modified or restated from time to time, the
“Purchase Agreement”). Capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the
Purchase Agreement.

B. Assignor is a Purchaser party to the Purchase Agreement, and Assignee wishes
to become a Purchaser thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the other Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Administrative Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the applicable
Purchaser to the Assignee. From and after the Effective Date, Assignee shall be
a Purchaser party to the Purchase Agreement for all purposes thereof as if
Assignee were an original party thereto and Assignee agrees to be bound by all
of the terms and provisions contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement.

 

Exhibit VII-1



--------------------------------------------------------------------------------

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date; whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of Assignor’s
Purchaser Interests (if applicable) and all related rights and obligations under
the Purchase Agreement and the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 4.1 of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, and the other Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Administrative Agent, any Purchaser
or the Seller and based on such

 

Exhibit VII-2



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Purchase
Agreement and the other Transaction Documents; (e) Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Transaction Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the
Administrative Agent and the other Purchasers that it is aware of and will
comply with the provisions of the Purchase Agreement, including, without
limitation, Sections 4.1 and 14.6 of the Purchase Agreement.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:    

Title:

  [ASSIGNEE] By:    

Title:

 

 

Exhibit VII-3



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:             ,         

Transferred Percentage:                     %

 

     A-1    A-2    B-1

Assignor

  

Commitment (prior

to giving effect to the

Assignment

Agreement)

  

Commitment (after

giving effect to the

Assignment

Agreement)

  

Outstanding Capital

(if any)

          A-2    B-1

Assignee

       

Commitment (after

giving effect to the

Assignment

Agreement)

  

Outstanding Capital

(if any)

 

Address for Notices   

 

  

 

   Attention:    Phone:    Fax:   

 

Exhibit VII-4



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:  

 

  , Assignor  

 

   

 

   

 

  TO:  

 

  , Assignee  

 

   

 

   

 

 

The undersigned, as the applicable Purchaser under the Amended and Restated
Receivables Purchase Agreement dated as of May 9, 2014 by and among RPM Funding
Corporation (“Seller”), RPM International Inc., as initial Servicer, Fifth Third
Bank, as a Purchaser, and PNC Bank, National Association, individually, as a
Purchaser and as Administrative Agent, hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of             ,
         between             , as Assignor, and             , as Assignee. Terms
defined in such Assignment Agreement are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be             ,         .

[2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

                                                     ,

as a Purchaser

By:     Title:    

 

Exhibit VII-5



--------------------------------------------------------------------------------

EXHIBIT VIII

CREDIT AND COLLECTION POLICY

SEE EXHIBIT V TO RECEIVABLES SALE AGREEMENT

 

Exhibit VIII



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF CONTRACT(S)

 

Exhibit IX



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF RECEIVABLES REPORT

 

Exhibit X



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF PERFORMANCE UNDERTAKING

 

 

Exhibit XI-9



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF THE PURCHASERS

With respect to each day during each Seasonal Period:

 

PURCHASER    SEASONAL COMMITMENT  

Fifth Third

   $ 90,000,000   

PNC

   $ 110,000,000   

With respect to each day during each Non-Seasonal Period:

 

PURCHASER    Non-Seasonal Commitment  

Fifth Third

   $ 67,500,000   

PNC

   $ 82,500,000   

 

Schedule A